Citation Nr: 0826242	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-32 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for chronic fatigue.

7.  Entitlement to service connection for memory loss and 
loss of concentration.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran had active service from January 1989 to July 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision by the Department of 
Veterans Affairs Regional Office in Waco, Texas.  


FINDINGS OF FACT

1.  The evidence, overall, does not indicate that diabetes 
mellitus was incurred in, or caused by, service.

2.  The evidence, overall, does not indicate that sleep apnea 
was incurred in, or caused by, service.

3.  The evidence, overall, does not indicate that allergic 
rhinitis was incurred in, or caused by, service.

4.  The evidence, overall, does not indicate that chronic 
headaches were incurred in, or caused by, service.

5.  The evidence, overall, does not show any current chronic 
sinusitis.

6.  The evidence, overall, does not show any current chronic 
fatigue. 

7.  The evidence, overall, does not show any current memory 
loss with loss of concentration.
CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
established.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  Service connection for sleep apnea is not established.  
38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

3.  Service connection for allergic rhinitis is not 
established.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

4.  Service connection for headaches is not established.  
38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

5.  Service connection for sinusitis is not established.  
38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

6.  Service connection for chronic fatigue is not 
established.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

7.  Service connection for memory loss and loss of 
concentration is not established.  38 U.S.C.A. 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The veteran claims that diabetes mellitus, sleep apnea, 
allergic rhinitis, headaches, sinusitis, fatigue, and memory 
loss with loss of concentration were incurred during or 
caused by his service.

2.  Diabetes mellitus

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The RO obtained VA outpatient 
treatment records through August 2006, which indicate ongoing 
treatment for diabetes mellitus.  The veteran was first 
diagnosed in June 2004 and stated that the symptoms began in 
2001.  Based on the above, the evidence does indeed show a 
current disability.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
medical records (SMRs) are silent for any diagnosis of or 
treatment for diabetes mellitus.  The service records 
therefore provide evidence against this claim.

The third requirement for service connection is evidence of a 
medical nexus between the claimed in-service injury and any 
current disability.  Unfortunately, the veteran did not begin 
to exhibit symptoms of diabetes mellitus until 2001, by his 
own stated history.  A confirmed diagnosis was not received 
until June 2004, by a private physician during an employment 
physical.  

The veteran was afforded a VA medical examination in October 
2005.  The examiner noted the June 2004 diagnosis of diabetes 
mellitus and concurred with the diagnosis.  The examiner 
noted that the veteran's mother is diabetic as well.  

As there is no medical evidence of a medical nexus between 
the veteran's diabetes mellitus and service from January 1989 
to July 1992, the requirement of a medical nexus has not been 
fulfilled.  The Board finds that the service and post-service 
medical record clearly indicate that the veteran's diabetes 
mellitus was incurred several years after separation from 
service and no evidence connects the problem to service. 

In this regard, in evaluating all of the veteran's claims 
before the VA, the Board must note a noticeable absence of 
objective medical evidence that the veteran currently has 
some of the disorders he has claimed.  Such facts can not be 
ignored by the Board in assessing the veteran's overall 
creditability.  Subjective symptoms with little objective 
medical evidence are seen throughout the record. 

In summary, the medical evidence of record does not support 
the contention that the veteran's diabetes mellitus is 
connected to service and, in fact, provides evidence against 
such a finding.  Based on the above, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for diabetes 
mellitus.  

3.  Sleep apnea

The VA treatment records indicate a diagnosis of moderate 
obstructive sleep apnea syndrome following a sleep study in 
April 2005.  The veteran's sleep apnea is being treated by 
use of a CPAP machine.  Based on the above, the evidence 
indeed indicates a current disability.

The SMRs are silent for any complaints, treatment, or 
diagnoses of sleep apnea or any other sleep difficulties.  
The service records therefore provide evidence against this 
claim.

During the October 2005 VA examination, the veteran stated 
that his sleep apnea symptoms were first noted in 
approximately 1994, two years after separation.  The VA 
examiner confirmed the earlier diagnosis of moderate 
obstructive sleep apnea.

The veteran has again failed to indicate why he thinks a 
disability that began after service is connected to service 
and provide any supporting medical evidence.  As there is no 
evidence of a medical nexus between the veteran's sleep apnea 
and service, the requirement of a medical nexus has not been 
fulfilled.  The Board finds that the service and post-service 
medical record clearly indicate that the veteran's sleep 
apnea was incurred approximately two years after separation 
from service. 

In summary, the medical evidence of record does not support 
the contention that the veteran's sleep apnea is connected to 
service and, in fact, provides evidence against such a 
finding.  Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for sleep apnea.  

4.  Allergic rhinitis

The VA treatment records indicate a diagnosis of allergic 
rhinitis in February 2005.  The veteran received a Gulf War 
examination in April 2005, due to his service in the Persian 
Gulf from October 1990 to March 1991.  The Gulf War 
examination included an impression of chronic nasal 
congestion and drainage, with no nasal stuffiness, normal air 
flow through both nostrils, no crusting, and no purulent 
discharge, with a normal pharynx.  Based on the above, the 
evidence does indicate a current disability.

The SMRs are silent for any diagnosis of, or treatment for, 
allergic rhinitis.  The service records therefore provide 
evidence against this claim.

During the October 2005 VA examination, the examiner found no 
nasal stuffiness or crusting or purulent discharge, with 
normal air flow through both nostrils.  However, the examiner 
did include allergic rhinitis among the diagnoses.  The 
veteran reported that the rhinitis symptoms began in 1994 and 
occur year-round.

As there is no evidence of a medical nexus between the 
veteran's allergic rhinitis and service, the requirement of a 
medical nexus has not been fulfilled.  The Board finds that 
the service and post-service medical record clearly indicate 
that the veteran's allergic rhinitis was incurred 
approximately two years after separation from service. 

In summary, the medical evidence of record does not support 
the contention that the veteran's allergic rhinitis is 
connected to service and, in fact, provides evidence against 
such a finding.  Based on the above, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for allergic 
rhinitis.  

5.  Headaches

The VA treatment records include complaints of headaches, 
which the veteran described as being sharp pain and occurring 
several times a day.  The Gulf War examination in April 2005 
included an impression of headaches as well.  Based on the 
above, the evidence does indicate a current disability.

The SMRs indicate complaints of headaches on two occasions, 
in October 1991 and in November 1991.  No further complaints 
or treatments for headaches are indicated.  The service 
records provide minimal evidence for this claim, as the 
veteran did experience headaches on two separate occasions in 
service.

During the October 2005 VA examination, the veteran reported 
that his current headache problems began in 1994.  The 
veteran described the headaches as occurring twice a week, 
lasting from one hour to several hours, depending on the 
weather and exposure to bright light.  The veteran reported 
some relief from taking Tylenol.  The examiner diagnosed 
mixed tension/migraine type headaches.  

Unfortunately, there is no evidence of a medical nexus 
between the veteran's headaches and service.  The veteran was 
seen on two distinct occasions for headaches in service, in 
late 1991.  The veteran has stated that his current problem 
with headaches began in 1994.  The Board finds that the 
service and post-service medical record clearly indicate that 
the veteran's headache disability (assuming one exists) was 
incurred approximately two years after separation from 
service. 

In summary, the medical evidence of record does not support 
the contention that the veteran's headaches are connected to 
service and, in fact, provides evidence against such a 
finding.  Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for headaches.  
6.  Sinusitis

The VA treatment records contain no complaints, treatments, 
or diagnoses of sinusitis.  X-rays of the paranasal sinuses, 
taken in October 2005, were normal, with no obvious fracture 
or bone destruction in the visualized facial bones.  The 
sinus system showed normal aeration without wall thickening 
or fluid.

There is therefore no medical evidence of a current 
disability, which is the first requirement of a claim for 
service connection.  Although the SMRs indicate that the 
veteran was treated for sinusitis on one occasion in service, 
in July 1989, there are no further complaints, treatments, or 
diagnoses of sinusitis in service or after separation.

Because there is no evidence of a current disability, the 
Board must deny the veteran's claim of service connection for 
sinusitis.  



7.  Fatigue

The VA treatment records indicate several complaints of 
fatigue.  The veteran complained of fatigue and weakness 
during the Gulf War examination in April 2005.  The evidence, 
however, does appear to support a current disability.

The SMRs are silent for any complaints, treatments, or 
diagnoses of fatigue.  The service records therefore provide 
evidence against this claim.

The VA examiner in October 2005 noted the veteran's 
complaints of fatigue, which the veteran reported began with 
his weight gain in 1992, with daytime sleepiness beginning in 
1994.  The examiner opined that the veteran's fatigue is 
secondary to his sleep apnea and obesity and underlying 
morbid medical conditions (stress and apnea), and is not a 
chronic fatigue syndrome.

The Board finds that this opinion is entitled to some 
probative weight.

There is no evidence of a medical nexus between the veteran's 
fatigue and service.  Indeed, the VA examiner's medical 
opinion provides evidence against service connection, 
relating the veteran's fatigue directly to his sleep apnea 
and obesity.  The Board finds that the service and post-
service medical record clearly indicate that the veteran's 
fatigue was incurred after separation from service. 

In summary, the medical evidence of record does not support 
the contention that the veteran's has chronic fatigue 
connected to service and, in fact, provides evidence against 
such a finding.  Based on the above, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for fatigue.  

8.  Memory loss and loss of concentration

The SMRs are negative for any complaints, treatments, or 
diagnoses of memory loss with loss of concentration.  

A VA mental examination in October 2005 revealed no evidence 
of difficulties with concentration or attention during the 
tasks presented by the examiner.  The examiner also found no 
impairment in either short term or long term memory.  

To be awarded service connection, a current disability must 
exist.  The post-service medical record includes complaints 
of loss of memory and concentration.  However, the full 
mental examination afforded to the veteran pursuant to this 
claim indicated that the veteran's memory and concentration 
showed no impairment.  Therefore, the Board must find that 
there is no current disability.

In summary, the medical evidence of record does not support 
the contention that the veteran has current memory loss with 
loss of concentration connected to service and, in fact, 
provides evidence against such a finding.  Based on the 
above, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for memory loss with loss of 
concentration.  

In denying these claims, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Simply stated, the veteran himself has indicated 
some disabilities that began after service, with service 
medical records that do not indicate a chronic problem in 
service, with a post-service medical record that sometimes 
does not indicate the current existence of the problems 
cited, with claims regarding disorders that are sometimes not 
shown. 

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  As service and post-service medical 
records provide no basis to grant these claims, and in fact 
provide evidence against these claims, the Board finds no 
basis for a VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

Simply stated, the standards of  McLendon are not met in this 
case.  In some cases, the disability are not clearly 
indicated, in others, the veteran himself indicates that they 
began after service.       

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records through August 2006.  The appellant was 
afforded VA medical examinations in October 2005.  
Significantly, neither the appellant nor his  representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for diabetes mellitus is denied.

Service connection for sleep apnea is denied.

Service connection for allergic rhinitis is denied.

Service connection for headaches is denied.

Service connection for sinusitis is denied.

Service connection for chronic fatigue is denied.

Service connection for memory loss and loss of concentration 
is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


